           Case 1:19-cv-09291-MKV Document 37 Filed 11/04/20 Page 1 of 2


                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
 -----------------------------------------------------------------     X         DATE FILED: 11/4/2020
 UNITED STATES OF AMERICA,                                            :
                                                                     : No. 19 Civ. 9291 (MKV)
                                Plaintiff,                           :
                                                                     :
                    -against-                                        :
 MICHEL COHEN, SOTHEBY’S FINANCIAL                                   :
 SERVICES, INC., and JOHN DOES 1-10,                                 :
                                                                     :
 Defendants in Interpleader.                                           :
 -----------------------------------------------------------------     X
         DEFAULT JUDGMENT AND AWARD OF INTERPLEADER PROPERTY

        This action was commenced on October 8, 2019 by the filing of Plaintiff’s interpleader

complaint. See ECF #1. Interpleader-Defendant Sotheby’s Financial Services, Inc.

(“Sotheby’s”) subsequently appeared and asserted a crossclaim against Interpleader-Defendant

Michel Cohen. See ECF #4. To date, Cohen has not appeared in this action. Sotheby’s filed a

motion for a default judgment against Cohen (the “Motion”), seeking possession of the property

at issue in this case. See ECF #21-29. The Court issued an order to show cause to Cohen why

the Motion should not be granted. See ECF #30. Both the Complaint and the Motion were

served by publication on Cohen, pursuant to orders of the Court. See ECF #11, 30, 32. The

Court held a hearing on Sotheby’s Motion on November 4, 2020 at which counsel for Sotheby’s

and Plaintiff were present. Cohen did not appear.

        UPON the Motion for Default Judgment and Award of Interpleader Property, made by

Sotheby’s, on August 13, 2020; the Complaint of the United States of America (the “United

States”), dated October 8, 2019; the Answer and Cross- Claims of Sotheby’s Financial Services,

Inc. (“Sotheby’s”), dated October 29, 2019; the Declaration of Brian Waldbaum, dated August

13, 2020; the Declaration of Aimee Scillieri, dated August 13, 2020; the Declaration of Dean R.



                                                         1
          Case 1:19-cv-09291-MKV Document 37 Filed 11/04/20 Page 2 of 2




Nicyper, Esq., dated August 13, 2020, and exhibits thereto; and the accompanying Memorandum

of Law, and due cause having been presented, it is hereby

       ORDERED AND ADJUDGED that Sotheby’s Motion for Default Judgment and Award

of Interpleader Property is GRANTED; and it is further

       ORDERED AND ADJUDGED that Sotheby’s is granted a default judgment against

Defendant Michel Cohen with respect to the United States’ Complaint and Sotheby’s Cross-

Claims; and it is further

       ORDERED AND ADJUDGED that Sotheby’s is granted possession to, and all right,

title, and interest in, the painting by the artist Jean Dubuffet (“Dubuffet”) titled “Site avec 5

personnages,” acrylic on paper mounted on canvas, 26 3/8 inches by 19 5/8 inches, 67cm by

50cm, 1981; and it is further

       ORDERED AND ADJUDGED that the Judgment rendered by the Court on this day in

favor of Sotheby’s be entered as a final judgment against Defendants, and the Clerk of the Court

is directed to enter such Judgment forthwith and to close the case.




                                                         HON. MARY KAY VYSKOCIL
                                                       UNITED STATES DISTRICT JUDGE


   Judgment entered on this 4th day of November, 2020




                                                  2
